       Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 1 of 6


                                                                                                FILED
                             IN THE UNITED STATES DISTRICT COURT
                                                                                                JUL 2 7 2021
                                  FOR THE DISTRICT OF KANSAS                                 TIMOTHY~
                                                                                            By: _ H I E N CLE~

                                                                )                                        -~
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
                                                                )
vs.                                                             )   Case Number ,2 /-   :J, 3.21- 0[):;- ..Tf6
                                                                )
                                                                )
Name
 Lf-D ( S"'-1
              _(
                   ,;¥-k         ~I\J'c
                                          J                     )
                                                                )
Street and number                                               )
""\d P-,ehc           \ltS,J\'.;-AS            b<olol>~         )
City                        State                ZipCode )

(Enter above the full name and address of the
Defendant in this action - list the name and
address of any additional defendants on the back
side of this sheet).
                                               CIVIL COMPLAINT

I.      Parties to this civil action:

         (In item A below, piace your name in the first blank and place your present address in the
         second blank. Do the same for additional plaintiffs, if any, on the back side of this sheet).

        A          Name of plaintiff            Let ~l""l
                                                            1~ I-L:r1 u,U1a j
                   Address            P. 0 .   l?:,o){    I 7 'l'l 6




                                                            1
      Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 2 of 6




         (In item B below, write the full name of the defendant in the first blank. In the second
       · blank, write the official position of the defendant. Use item C for the names and positions
         of any additional defendants).

       B.      Defendant_ _S-mli___:_"'---'-=~-----=O'-J1:'-------'-t.::_f\-'--tJ_S_A__c___.S.____ _ _ _ _ _ _ _ is

               employed at--~--           t-'--c::t_t~Q.. "--"O'--'t_t'~_.c___,_~=u::.'--'-l_o___,<_4'f--"'-'~l=oy~~.,___-----

       C.      Additional Defendants           C. rt° t--\\ a\
                                                    \<o.f\So \ C{i 1 ~f\~4S ·, (\.,'-'"-,t ")
                ol? LJ '3'-...Jo ~ L 1 !:'.a."¼ s 1 \<' ( s,.~l, l-l~r b,,ho LJ ,.\. 1' f"' .~
                f[b·\ ~h" Dre €... ~o ~~- N·, cJ\o\~ lf1"f~
II.

       (Complete one or more of the following subparagraphs, A., B.1, B.2., or B.3., whichever is
       applicable.)

       A. (If Applicable) Diversity of citizenship and amount:
               1.       Plaintiff is a citizen of the State of             ff\, SSb\l~\
               2.       The first-named defendant above is either
                                 a. a citizen of the State of             (~f\5"-. S                     ; or
                                 b. a corporation incorporated under the laws of the State of
                                            }<c;;:'f\-Sh..S          and having its principal place ofbusiness
                                       in a State other than the State of which plaintiff is a citizen.


               3. The second-named defendant above is either
                                 a.        a citizen of the State of            ¼l'\'Sq, S                 ; or
                                 b.        a corporation incorporated under the laws of the State of
                                      ¾As,; S             and having its principal place of business in a
                                 State other than the State of which plaintiff is a citizen.


               (If there are more than two defendants, set forth the foregoing information for each
               additional defendant on a separate page and attach it to this complaint.)
               Plaintiff states that the matter in controversy exceeds, exclusive of interest and
               costs, the sum of seventy-five thousand dollars ($75,000.00).


                                                          2
     Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 3 of 6
'I




               B.     (If applicable) Jurisdiction founded on grounds other than diversity
               (Check any of the following which apply to this case).


                                This case arises under the following section of the Constitution of
                                the United States or statute of the United States (28 U.S.C. §1331):
                                Constitution, Article_ _, Section_ _;
                                Statute, US Code, Title_ _, Section_ _

                                This case arises because of violation of the civil or equal rights,
                                privileges, or immunities accorded to citizens of, or persons within
                                the jurisdiction of, the United States (28 U.S.C. §1343).

                                Other grounds (specify and state any statute which gives rise to such
                                grounds):

                                G, ross    N~j ic,i"""'- C,,""'i, ~a c) ' C, IIu,,;, • I"\
                                                                1

                                 Di Sc(\r<\1 ~;       00, 11%>..d, i,t'<7JI \rv\ l,d·, ~ l")
                                                            1

                                                       DlJ-r.oss I As5t'>._ltilt ~

       III.    Statement of Claim:

       (State here a short and plain statement of the claim showing that plaintiff is entitled to
       relief. State what each defendant did that violated the right(s) of the plaintiff,,including
       dates and places of such conduct by the defendant(s). Do not set forth legal arguments.
       If you intend to allege more than one claim, number and set forth each claim in a separate
       paragraph. Attach an additional sheet, if necessary, to set forth a short and plain statement
       of the claim[ s].)

              b·,,-,+,~    ~~                                               cA -th~
       ~         J<        K ~ S,ct\\·,\-krb(lhn ,~@ ii \-ls ~''=\?loL\~ s. 71-;,s
                     ?C\~ S ~"-~ ,.J,e_ ciu-L \'o Co)\~~\ br\ (_
                                      0



       Oi~~~!f'>e,...._t              )                b~o

         Ccyv=w,,~cj w-J~ ')\-a\(L, (01.A{\~I,\ anl ~.+y adoo6 Ir\
                                                                     \  \
       \/", oU ••" o ei,,.,,.\-'(~ ..__\; """ ro -.cit, n s ,,_,J_ -r, \.; b , i 1/Jb\J.,, }
                                                                    1

       IV. - Relief:

       (State briefly exactly what judgement or relief you want from the Court. Do not make
       legal arguments.)


                                                  3
     Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 4 of 6
,,




       cla,~1>us orn\l..,;.-o-c-,~- \)o.ir\L (-ec,v...\t,,,,"1 ""' oth-Q(' H~U.ft        l +h-...e.{._,
       V.     Do you claim the wrongs afieged in your comp(amt are continuing to occur at the         l
       present time? Yes Q/'   NoD

       VI.    Do y~c~ actual damages for the acts alleged in your complaint?
              Yesuar- NoL_J

       VIL    Do you claim punitive monetary damages? Yes ~-No D


       If you answered yes, state the amounts claimed and the reasons you claim you are entitled
       to recover money damages.




                                               4
          Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 5 of 6
)




           VIII.   Administrative Procedures:

                   A.     Have the claims which you make in this civil action been presented through
                   any type of Administrative Procedure within any government agency?
                   Yest::;n::foL_J
                   B.     If you answered yes, give the date your claims were presented,
                   how they were presented, and the result of that procedure:




                   C.      If you answered no, give the reasons, if any, why the claims made in this
                   action have not been presented through Administrative Procedures:




    IX.    Related Litigation:

           Please mark the statement that pertains to this case:


            •             This cause, or a substantially equivalent complaint, was previously filed in
                          this court as case number _ _ _ _ _ _ _ and assigned to the Honorable .
                          Judge _ _ _ _ _ _ _ _ _ _ _ __

                          Neither this cause, nor a substantially equivalent complaint, previously has



                          proceeding.                 4
                          been filed in this court, and therefore this case may be opened as an original

                                                                     ~    dki -'~ J-J..J-7--DzJ
                                                           ig atllre~Plaintiff      ~
                                                           l ,J~";f /--Im.
                                                         Name (Pr;or Type) \
                                                                                   =isJ
                                                                                 I ']~'7 lo
                                                         Address




                                                     5
     Case 2:21-cv-02329-JWB-JPO Document 1 Filed 07/27/21 Page 6 of 6




                                                    City        tate   Zip Codd

                                                   r'-froez2 r1 & ~ 1»312
                                                     elephone Number


                             DESIGNATION OF PLACE OF TRIAL

Plaintiff designates 1 OWichita, ~ s City, or QTopeka} , Kansas as the
                                       (Select One)
location for the trial in this matter.




                                REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury {   r::3lfuor QNo }
                                       (Select One)




Dated: 7:jj-/JrJZf
 (Rev. 10/15)




                                               6
